EXHIBIT RETIREMENT, CONSULTING AND NONCOMPETITION AGREEMENT THIS RETIREMENT, CONSULTING AND NONCOMPETITION AGREEMENT (the “Agreement”) is made this 3rd day of May 2008 (the “Effective Date”) by and between Edward W. Gormley (the “Executive”), and Abington Savings Bank, a Pennsylvania chartered savings bank doing business as “Abington Bank” (the “Bank” or the “Employer”). W I T N E S S E T H: WHEREAS, the Executive currently serves as a Senior Vice President and Secretary of the Employer; WHEREAS, the Executive currently is a party to an amended and restated employment agreement with the Bank, dated as of November 28, 2007 (the “Employment Agreement”), setting forth the terms and conditions of his employment; WHEREAS, the Executive has expressed a desire to elect early retirement effective as of September 30, 2008 (the “Retirement Date”); WHEREAS, the Bank desires to have the Executive provide certain consulting services on a part-time basis following the Retirement Date as set forth below; WHEREAS, the Executive is willing to relinquish his rights under the Employment Agreement; and WHEREAS, the Employer and the Executive desire to set forth their agreement with respect to the Executive’s retirement from the Employer, the terms and conditions under which the Executive will retire and receive certain benefits, and the consulting services to be provided by the Executive; NOW, THEREFORE, in consideration of the mutual premises and covenants contained herein, and intending to be legally bound, the parties agree as follows: 1.
